United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-2243
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Dennis W. Myers

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: December 10, 2014
                             Filed: December 22, 2014
                                   [Unpublished]
                                   ____________

Before SMITH, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

       Dennis Myers directly appeals the sentences that the district court1 imposed
after he pleaded guilty to sex offenses. His counsel seeks leave to withdraw, and has

      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.
filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the district
court abused its discretion in varying upward from the calculated Guidelines range
to impose the statutory maximum sentences. Myers has moved for the appointment
of new counsel.

       Upon careful review, see United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009) (en banc) (abuse-of-discretion review of sentencing decision), we conclude that
the sentences are not unreasonable. The district court considered the extensive
evidence and arguments presented by both sides at the sentencing hearing, and
explicitly, carefully, and at length explained the court’s reasons for varying upward
under the sentencing factors of 18 U.S.C. § 3553(a) as applied to Myers. See United
States v. Richart, 662 F.3d 1037, 1051 (8th Cir. 2011) (upholding upward variance
to statutory maximum and imposition of consecutive sentences); United States v.
Mangum, 625 F.3d 466, 470 (8th Cir. 2010) (upward variance is reasonable where
district court makes individualized assessment of § 3553(a) factors). Further, having
independently reviewed the record in accordance with Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues.

      Accordingly, we affirm the judgment. We also grant counsel leave to
withdraw, and we deny as moot the motion for appointment of new counsel.
                     ______________________________




                                          -2-